Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of MicroChannel Technologies Corporation (the “Company”) on Form 10-Q for the quarter ending November 30, 2010, as filed with the Securities and Exchange Commission on January 13, 2011 (the “Report”), I, David Gamache, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:January 13, 2011 /s/ David Gamache David Gamache Chief Executive Officer and Chief Financial Officer
